DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner in this application has changed.  Please send future correspondences to Examiner Michael C. Wilson, Art Unit 1632.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-13 have been canceled. Claims 14-20 have been added and under consideration.  
Applicant's arguments filed 3-16-21 have been fully considered but they are not persuasive.
Claim Objections
Claim 14 can be written more clearly as ---An immortal, clonal, neuroblastoma mouse cell that is susceptible to Botulinum neurotoxin A (BoNT/A) intoxication for at least 15 passages---. 
Claim 15 can be written more clearly as ---The cell line of claim 14, wherein the cell line is stable for at least 20 passages---. 
It is unclear whether transfection with FGFR3 is required for the cell line to be capable of determining “BoNT/A intoxication” or “BoNT/A activity”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because it is directed towards a use which are not patentable in the United States. The claim should be drawn to ---A method of using the cell line of claim 14…” and set forth clear positive method steps, i.e. --- A method of using the cell line of claim 14, the method comprising: contacting the cell line with a compound and detecting BoNT/A toxicity; and determining whether the compound…---. When amending the claim please point to support by page and paragraph number (and line number as necessary). Where support is implicit please provide a reasoned explanation. 
Claim Rejections - 35 USC § 112
Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification does not provide adequate written description for any cell line cloned from any immortal cell line susceptible to BoNT/A intoxication, wherein the susceptibility of the [cloned] cell line to intoxication is stable for at least 15 passages” as required in claim 14. 
Pg 2, para 6, teaches: “The present specification provides novel cells and cell compositions, that are susceptible to BoNT/A intoxication when only very low amounts of BoNT/A is present...”
stable over a plurality of cell passages. As used herein, the term “stable” refers to cells from an established clonal cell line for a particular passage number that exhibit a relative EC50, sensitivity, efficacy, well-defined upper asymptote, and/or a well-defined dose response curve for BoNT/A activity that is similar to the values for relative EC50, sensitivity, efficacy, well defined upper asymptote, and/or a well-defined dose-response curve exhibited by cells from the same established clonal cell line, but from a prior passage or passages, where the same assay conditions and the same BoNT/A (or molecule) are used in both assays”. 
Pg 56, item 9, teaches: the clonal cell line has “sensitivity for BoNT/A activity that is 100 pM or less or about 25 pM for about 5 or more cell passages, 10 or more cell passages, 15 or more cell passages, 20 or more cell passages, 25 or more cell passages, 30 or more cell passages, 35 or more cell passages, 40 or more cell passages, 45 or more cell passages, 50 or more cell passage, 55 or more cell passage, or 60 or more cell passage”
Example 3 (pg 66) describes the stability of clonal cell lines derived mouse neuroblastoma cells. Paragraph 165 teaches: “the clonal cell line would exhibit greater stability in terms of maintaining an EC50 for BoNT/A activity that was routinely under 5.0 pM”.
 Accordingly, the invention relates to a clonal cell line derived mouse neuroblastomas that display BoNT/A intoxication “when only very low amounts of BoNT/A is present...” and obtaining “stability” which is defined, for example, as 
The specification does not provide written description for any species of cell line other than clonal mouse neuroblastoma cells. The specification does not correlate the mouse neuroblastoma cells to any other species or type of cell as broadly encompassed by claim 14. 
The specification does not provide written description for any “susceptibility” for any BoNT/A activity other than a cell line susceptible to BoNT/A intoxication at low levels for at least 15 passages. Pg 62, para 157, teaches: “parental SiMa cell line exhibited an EC50 activity for BoNT/A of 2.20 pM, whereas cells comprising the HI and A10 cell lines exhibited an EC50 activity for BoNT/A of 1.76 pM or less. Conversely, cells comprising the H10 and Dll cell line exhibited an EC50 activity for BoNT/A that was higher than that observed for cells comprising the parental SiMa cell line, but less than 5.0 pM.” The specification does not correlate the H1 and A10 clonal cells to the cells claimed. Pg 66, Example II, discusses the “stability analysis” of cell lines and says “the clonal cell line would exhibit greater stability in terms of maintaining an EC50 for BoNT/A activity that was routinely under 5.0 pM”; however, the specification does not correlate this stability to any “stability” as broadly encompassed by claim 14. Of the 130 clones, only two of the clones, H1 and A10 exhibit an EC50 activity for BoNT/A less than 2.2 pM (see page 59, 1st paragraph, last line, page 62, paragraph [0157], and Table 2 and 3). The specification does not teach whether H1 and A10 share any common structural characteristics. Based on such teaching, whether a cell isolated from 
In view of the broad genus as claimed, the specification fails to describe a representative of species by their complete structure or other identifying characteristics. A skilled art would not be able to readily envision the structure of the broadly claimed genus of cells that have the claimed characteristics. Therefore, the specification fails to describe the claimed cells in such a way to convey to a skilled in the art that the inventors have possession of the invention at the time the application was filed.  
Response to arguments
Applicants argue the new claims overcome the rejection. They do not for reasons set forth above. 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 is indefinite because it is unclear whether “susceptibility of the cell line to BoNT/A” refers to the cell line in words one and two of claim 14 or the “immortal cell line” in words 6-8 of claim 14. 
While claim 14 requires the BoNT/A intoxication susceptibility to be “stable for at least 15 passages”, the metes and bounds of “stable” BoNT/A intoxication susceptibility are unclear. Pg 9, para 26, teaches: “As used herein, the term ‘stable’ refers to cells from an established clonal cell line for a particular passage number that exhibit a relative EC50, sensitivity, efficacy, well-defined upper asymptote, and/or a well-defined dose response curve for BoNT/A activity that is similar to the values for relative EC50, sensitivity, efficacy, well defined upper asymptote, and/or a well-defined dose-response 
Claim 14 is indefinite because it is unclear how the phrase “cloned from an immortal cell line” limits the structure/function of the cell line being claimed. While it is clear the cell line claimed is a clonal cell line derived from an immortal cell line, applicants do not require the cell line claimed is clonal (identical cells from one cell) or immortal – it is merely cloned from an immortal cell line which does not necessarily mean that clonality and immortality are maintained. If the cell line claimed is clonal and immortal, those features should be clearly set forth. As written, the phrase “cloned from an immortal cell line” is merely a process by which the product is made (i.e. the claim is a product-by-process claim); however, it does not require the cell line claimed to be clonal or immortal. 
Claim 15 is indefinite for reasons cited above regarding “susceptibility” and “stable” susceptibility”. 

The metes and bounds of a SiMa and Neuro2a cell line in claim 18 are unclear. It is unclear whether the SiMa cell line is limited to DSMZ ACC 164 (pg 31, end of para 72) or if it encompasses any cell line capable of being named SiMa. It is unclear whether the Neuro-2A cell line is limited to ATCC CCL-131 (pg 58, para 145) or if it encompasses any cell line capable of being named Neuro-2a. It is unclear if the cells are limited to mouse cells or any species of cells. It is unclear whether the cells must be neuroblastomas or if they encompass any type of cells. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
s 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  differentiating the cell line into [?], contacting the differentiated cell line with a sample, determining the amount of cleaved SNAP-25 in the cell line, and determining the amount of BoNT/A activity using the amount of cleaved SNAP-25. It also appears the “activity” is only expressed in terms of certain units which requires clarification. 
Claim 19 is indefinite because the phrase “for use” does not set forth any method steps in the “method of detection of BoNT/A activity”.
Claim 20 is indefinite because it is a “use” claim without any method steps.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
Claims 14-20 rejected under pre-AIA  35 U.S.C. 102(e) and/or 102(b) as being anticipated by Fernandez-Salas et al (US20080003240).
This rejection is based on the publication date which is more than 1 year prior to the effective filing date of the present application.  
Fernandez-Salas taught a cell that is transfected with exogenous polynucleotide encoding FGFR3 polypeptide, a receptor of BoNT/A, comprising the amino acids of SEQ ID NO: 25 (paragraph 20, 33, 72). Fernandez-Salas taught the cell is derived from SiMa cells (paragraph 77), where are inherently immortal as claimed. 
The limitation of “clonal” is met by Fernandez-Salas because the cells are selected for transfection with the exogenous polynucleotide and “resistant clones” are replated (Example VIII, item 2). 
The limitation of “susceptible to BoNT/A” inherently MUST be a feature of the transfected cells of Fernandez-Salas because they have the same structure claimed and were made by the same method claimed, i.e. cloned from immortal cell line SiMa, and were made by the same method described by applicants, i.e. transfected with a vector encoding FGFR3 and then cloned.

The concept of the “susceptibility” being “stable for at least 20 passages” in claim 15 inherently MUST be a feature of the transfected cells of Fernandez-Salas because they have the same structure claimed, were made by the same method claimed, and were made by the same method described by applicants (see above). 
The concept of the cells having an “EC50 for BoNT/A activity of 25 pM or less” in claim 16 inherently MUST be a feature of the transfected cells of Fernandez-Salas because they have the same structure claimed, were made by the same method claimed, and were made by the same method described by applicants (see above). 
The concept of a cell line that is “more susceptible to BoNT/A intoxication than the parent immortal cell line”  in claim 17 inherently MUST be a feature of the transfected cells of Fernandez-Salas because they have the same structure claimed, were made by the same method claimed, and were made by the same method described by applicants (see above). 
Claim 18 has been included because the transfected clones of Fernandez-Salas were derived from SiMa cells as claimed. 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8361789. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘789 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘789. 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8455213. Although the claims at issue are not identical, they are not patentably distinct from each other because they . 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8455247. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘247 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘247. 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8455248. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘248 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent . 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8476068. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘068 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘068. 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8476069. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘069 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘069. 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8501469. Although the claims at issue are not identical, they are not patentably distinct from each other because they . 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8507271. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘271 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘271. 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8603812. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘812 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent . 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8603813. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘813 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘813. 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8663982. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘982 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘982. 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8663983. Although the claims at issue are not identical, they are not patentably distinct from each other because they . 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8691566. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘566 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘566. 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9825447. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘447 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent . 
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8663983. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘983 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘983. 

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8198034. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same method of using clonal cells derived from immortal cell line SiMa to screen for BoNT/A activity. While the steps claimed in ‘034 are not present in claims 19 and 20, they are steps required for using clonal cell lines H1 and A10 to screen for BoNT/A activity. It appears that applicants are attempting to claim using cell lines H1 and A10, for example, using different language to describe the cells (expressing SNAP25 vs “susceptible to BoNT/A intoxication”) and spelling out the steps (‘034) vs leaving them open (the instant claims). Accordingly, the method claims are not patentably distinct from those in ‘034 because they will require the same method steps. 
s 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10781421. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same method of using clonal cells derived from immortal cell line SiMa to screen for BoNT/A activity. While the steps claimed in ‘421 are not present in claims 19 and 20, they are steps required for using clonal cell lines H1 and A10 to screen for BoNT/A activity. It appears that applicants are attempting to claim using cell lines H1 and A10, for example, using different language to describe the cells (expressing SNAP25 vs “susceptible to BoNT/A intoxication”) and spelling out the steps (‘034) vs leaving them open (the instant claims). Accordingly, the method claims are not patentably distinct from those in ‘421 because they will require the same method steps. 
Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17148278. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an established clonal cell line susceptible to BoNT/A intoxication and exhibits an EC50 for BoNT/A activity of 25 pM or less for about 20 or more passages. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632